               Case 19-12378-KBO        Doc 660     Filed 02/17/20     Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                 Case No. 19-12378 (KBO)
                                                      (Jointly Administered)
              Debtors.
                                                      Objection Deadline: February 24, 2020 at 4:00 pm (ET)
                                                      Hearing Date: March 2, 2020 at 10:00 am (ET)

MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION FOR RELIEF FROM
     AUTOMATIC STAY AND REQUEST FOR ADEQUATE PROTECTION

         Nissan Motor Acceptance Corporation, (“Movant”), by and through its undersigned

counsel, hereby moves this Court (the “Motion”), pursuant to 11 U.S.C. § 362(d) and Fed. R.

Bankr. P. 4001 and Fed. R. Bankr. P. 9014, for an order terminating the automatic stay of

11 U.S.C. § 362 to allow Movant to exercise all rights and remedies as a Movant of the Debtor

with respect to the Master Lease Agreement No. 5892227 and Master Lease Schedule Nos.

5892227001, 5892227002 , 5892227003, 5892227004, 5892227005, and 5892227006

(collectively the “Master Lease Agreement”) for five (5) forklifts, six (6) Unicarriers and one

hoist (collectively, the “Collateral Equipment”). In support of this Motion, Movant respectfully

represents as follows:

                                JURISDICTION AND VENUE

         1.     The Court has jurisdiction of this Motion pursuant to 28 U.S.C. § 1334(b). This

Motion is a contested matter under Rule 9014 of the Federal Rules of Bankruptcy Procedure and

is a core matter properly heard by this Court pursuant to 28 U.S.C. § 157(b)(2)(G). Venue of this

Motion is proper before this Court pursuant to 28 U.S.C. § 1409(a). The statutory predicate for

the relief requested herein is section 362 of the Bankruptcy Code.

                                        BACKGROUND

         2.     The Movant’s records reflect that the Debtors filed their chapter 11 cases (the
             Case 19-12378-KBO         Doc 660      Filed 02/17/20     Page 2 of 4




Bankruptcy Cases”) in the Middle District of Tennessee on October 17, 2019. The Bankruptcy

Cases were subsequently transferred to the United States Bankruptcy Court for the District of

Delaware and are jointly administered under Case No. 19-12374 (KBO). Debtors are delinquent

in various post-petition payments for the Collateral Equipment under the Master Lease

Agreement.

       3.     Movant is a secured creditor of the Debtors as evidenced by the Master Lease

Agreement executed on March 26, 2013. Pursuant to the Master Lease Agreement the Debtor is

required to make monthly payments in the amount of $426.08. A copy of the Master Lease

Agreement is attached hereto as Exhibit A.

       4.     The Debtor is in default of the contractual obligations to Movant as he has failed

to make certain payments that have come due.

       5.     As of February 1, 2020, the amount of the post-petition arrears owed by the

Debtors to Movant in connection with the Master Lease Agreement is $30,485.25, representing

delinquent payments. See Affidavit attached as Exhibit B. The current payoff under the Master

Lease Agreement is $197,803.19.

       6.     As of the Petition Date, Debtors have had possession of the Collateral Equipment.

       7.     The value of the Collateral Equipment is depreciating on a daily basis.

                   MOVANT IS ENTITLED TO RELIEF FROM STAY

       8.            Section 362(d) of the Bankruptcy Code provides, in relevant part, as

follows:

              (d) on request of a party in interest and after notice and a hearing,
              the court shall grant relief from the stay provided under subsection
              (a) of this section, such as by terminating, annulling, modifying, or
              conditioning such stay -

                  (1) for cause, including lack of adequate protection of


                                                2
               Case 19-12378-KBO           Doc 660    Filed 02/17/20      Page 3 of 4




                    an interest in property;

                    (2) with respect to a stay of an act against property under subsection (a) of this
                    section, if –

                        (A) the debtor does not have equity in such property; and

                        (B) such property is not necessary to an effective reorganization.
11 U.S.C. § 362(d).

        9.      The Bankruptcy Code does not define “cause,” and courts have held that this

determination is to be made on a case-by-case basis. See In re Rexene Products Co., 141 B.R.

574 (Bankr. D. Del. 1992). As discussed below, ample “cause” exists to support Movant’s

request for relief from the automatic stay under section 362 of the Bankruptcy Code.

        10.     Section 362(d) provides that the court shall grant relief from the automatic stay

for cause, including the lack of adequate protection. Therefore, relief is mandated if cause is

shown. Moreover, when a creditor meets its initial burden on the issue of cause under section

362 by providing evidence of the debtors’ failure to remit post-petition installment payments on

a secured debt, the burden shifts to the debtors to show how the creditor is adequately protect. In

re Epic Capital Corp., 290 B.R. 514, 526 (Bankr. D. De. 2003); In re Hinchliffe, 164 B.R. 45, 48

(Bankr. E.D. Pa. 1994). If the debtor does not meet this burden, then the court should grant the

creditor’s request for relief. Id. If the debtors cannot meet this burden, then the court should

grant the creditor’s request for relief. Id.

        11.     Cause exists under section 362(d)(1) of the Bankruptcy Code to terminate the

automatic stay to allow Movant, and any and all subsequent holders of the Master Lease

Agreement, to take all actions necessary to exercise all rights and remedies against the Collateral

Equipment as a Movant of the Debtors. The justifications are, inter alia, that Movant’s interest

in the Collateral Equipment is not and cannot be adequately protected during the further



                                                  3
              Case 19-12378-KBO          Doc 660     Filed 02/17/20    Page 4 of 4




maintenance of the automatic stay in this case as a direct result of the Debtors’ failure to remit

timely payments to Movant.

                                             NOTICE

       12.     Notice of this Motion has been given to the Debtor, Debtor’s counsel and all

parties that have previously requested notice in these cases pursuant to Bankruptcy Rule 2002 .

Movant submits that no other or further notice is necessary with respect to the Motion.

       WHEREFORE, Nissan Motor Acceptance Corporation, respectfully requests that the

Court enter an order: (i) granting relief from stay to allow it, and any and all subsequent holders

of the Master Lease Agreement, to exercise all rights and remedies against the Collateral

Equipment as a Movant of the Debtors in accordance with the Master Lease Agreement and

applicable law, (ii) waiving the 14-day stay described by Bankruptcy Rule 4001(a)(3), and (iii)

granting such other and further relief as it deems just and proper.

                                      GELLERT SCALI BUSENKELL & BROWN, LLC

                                      /s/ Amy D. Brown
                                      Ronald S. Gellert, Esq. (No. 4259)
                                      Amy D. Brown, Esq. (No. 4077)
                                      1201 North Orange Street, Suite 300
                                      Wilmington, DE 19801
                                      Telephone: (302) 425-5800
                                      Facsimile: (302) 425-5814
                                      Email: rgellert@gsbblaw.com
                                             abrown@gsbblaw.com

                                      Counsel for Nissan Motor Acceptance Corporation
DATED: February 17, 2020




                                                 4
